197501DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1,19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1,2,6-8,12-14,16,18,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Pub 2018/0006265 A1) in view of Elias et al. (US Pub 2010/0059294 A1) and Han (US Pub 2017/0160833 A1).
Regarding claim 1; Oh teaches a touch panel (a touch panel, Figs.1,3D), comprising: 
[AltContent: textbox (Second electrode)][AltContent: textbox (First electrode)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: textbox (First signal lines)][AltContent: textbox (First holes)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second holes)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second signal lines)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bonding area)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Display area)][AltContent: rect]
    PNG
    media_image1.png
    2046
    1792
    media_image1.png
    Greyscale

a substrate (a substrate 111, Fig.2); 
a plurality of first touch electrodes (first touch electrodes 152e, Fig.1), arranged on the substrate (Fig.2); and 
a plurality of second touch electrodes (second touch electrodes 154e), arranged in a same layer as the plurality of first touch electrodes (Fig.2, 3D, [0056], the first touch electrodes 152e and the second touch electrodes 154e are formed on a same layer (i.e., disposed on a second inorganic encapsulation layer 146)); 
[AltContent: textbox (Peripheral area)][AltContent: textbox (Display area)][AltContent: connector]
    PNG
    media_image2.png
    1419
    1843
    media_image2.png
    Greyscale

wherein each of the second touch electrodes comprises a plurality of sub-electrodes connected in series (Fig.1, in each row, a plurality of second touch electrodes 154e are connected in series) and insulated from the plurality of first touch electrodes (Figs.1,3D), and two adjacent sub-electrodes in a same second touch electrode are respectively positioned on two sides of one of the plurality of first touch electrodes (Figs.1,3D; two adjacent second touch electrodes 154e are respectively located on two sides of a first touch electrode 152e); and 
wherein the substrate has a display area (a display area, see Fig.1 reproduced above) and a peripheral area positioned at a perimeter of the display area (a peripheral area around the display area, Fig.1), and the peripheral area has a bonding area (a bonding area, Fig.1 reproduced above); and the touch panel further comprises: 
a plurality of first leads (first signal lines, Fig.1 reproduced above), each of the first touch electrodes being connected to the bonding area through each of the first leads in a one-to-one correspondence (see Figs.1,3D); 
an organic light-emitting device (light emitting elements 120, Fig.2), arranged on the substrate and positioned in the display area (see Fig.2 reproduced above); 
a thin-film encapsulation layer (an organic encapsulation layer 144), arranged on the organic light-emitting device (Fig.2), both the plurality of first touch electrodes and the plurality of second touch electrodes being arranged on the thin-film encapsulation layer and positioned in the display area (Fig.2), 
a plurality of first via holes (contact holes 160, Figs.1,2), arranged on the thin-film encapsulation layer and positioned in the peripheral area (see Fig.2), each of the first leads being connected to the bonding area through each of the first via holes in a one-to-one correspondence (Fig.1, each of first signal lines is connected to the bonding area via a first hole 160); and 
a plurality of second via holes (second holes as shown in Fig.1 reproduced above), arranged on the thin-film encapsulation layer and positioned in the peripheral area (see Figs.1,2), the second lead (second signal lines, Fig.1 reproduced above) connecting the sub-electrodes of the same second touch electrode (i.e., a second electrode includes a plurality of second touch electrodes 152e in the same row) are connected to the bonding area through the same second via hole (Fig.1, second touch electrodes 154e in the same row are connected to the bonding area through the same second hole).
a plurality of second leads, each of the sub-electrodes being connected to the bonding area through each of the second leads in a one-to-one correspondence; wherein the plurality of first leads and the plurality of the second leads are arranged in the layer where the plurality of the first touch electrodes and the plurality of the second touch electrodes are arranged.

    PNG
    media_image3.png
    2310
    1740
    media_image3.png
    Greyscale

Elias teaches a plurality of second leads (Fig.1C, connecting traces 104), each of the sub-electrodes (a plurality of bricks 102) being connected to the bonding area through each of the second leads in a one-to-one correspondence (each of bricks 102 is connected to a flex circuit 112 through each of connecting traces 104 in a one-to-one correspondence); wherein the plurality of the second leads are arranged in the layer where the plurality of the first touch electrodes and the plurality of the second touch electrodes are arranged ([0024,0025,0030], drive lines (e.g., bricks 102), sense lines (e.g., columns 106), and connecting traces 104 are formed in the same co-planar single layer).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Oh to include the single-layer touch panel of Elias comprising a plurality of drive lines and sense lines. Each drive line comprises a plurality of bricks in the same row being connected together. Each sense line is a single electrode (i.e., column). More specifically, electrodes (i.e., bricks) in each drive line (i.e., in the same row) are connected to the same hole through a plurality of connecting traces. The motivation would have been in order to reduce cost of manufacturing and reduce the thickness of the touch panel (Elias, [0003,0024]).
Oh and Elias do not explicitly teach that the plurality of the first leads are arranged in the layer where the plurality of the first touch electrodes and the plurality of the second touch electrodes are arranged.
Han teaches the plurality of the first leads are arranged in the layer where the plurality of the first touch electrodes and the plurality of the second touch electrodes are arranged (Figs.1,10; [0192], Han discloses a touch panel having main sensor 112, sub-sensor 113, first and second main connection wirings 114 and 115, first and second sub-connection wirings 116 and 117 may include the same material to be formed in the same layer through the same process).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Oh and Elias to include the method of Han of providing main sensors, sub-sensors, and connection wirings on the same layer through the same process. The motivation would have been in order to facilitate the manufacturing process.
Regarding claim 2; Oh, Elias, and Han teach the touch panel of claim 1 as described above. Oh further teaches the plurality of first leads and the plurality of second leads are connected to the bonding area which is only present on one side of the peripheral area (see Fig.1).
Regarding claim 6; Oh, Elias, and Han teach the touch panel of claim 1 as described above. Oh does not teach the plurality of first touch electrodes are arranged side by side in a first direction and extend in a second direction, the first direction intersects with the second direction; and the plurality of second touch electrodes are arranged side by side in the second direction and extend in the first direction.
Elias further teaches the plurality of first touch electrodes are arranged side by side in a first direction and extend in a second direction, the first direction intersects with the second direction (see Fig.1C, sense lines (i.e., column 106) are arranged side by side in a horizontal direction and extend in a vertical direction); and the plurality of second touch electrodes are arranged side by side in the second direction and extend in the first direction (see Fig.1C, the bricks are arranged side by side in the vertical direction and extend in the horizontal direction). The motivation is the same as claim 1.
Regarding claim 7; Oh, Elias, and Han teaches the touch panel of claim 1 as described above. Oh and Elias do not teach that the sub-electrodes between two adjacent first touch electrodes are arranged in a staggered manner along an extension direction of the plurality of first touch electrodes.
	Han teaches that the sub-electrodes (sub-sensors 613, Fig.17) between two adjacent first touch electrodes (main sensors 612) are arranged in a staggered manner along an extension direction of the plurality of first touch electrodes (Fig.17, the sub-sensors 613 are arranged in a staggered manner along the vertical direction).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Oh to include the method of arranging sub-sensors in a staggered manner as taught by Han. The motivation would have been in order to reduce a resistance difference in connecting traces.
Regarding claim 8; Oh, Elias, and Han teaches the touch panel of claim 2 as described above. Oh and Elias do not teach that the sub-electrodes between two adjacent first touch electrodes are arranged in a staggered manner along an extension direction of the plurality of first touch electrodes.
	Han teaches that the sub-electrodes (sub-sensors 613, Fig.17) between two adjacent first touch electrodes (main sensors 612) are arranged in a staggered manner along an extension direction of the plurality of first touch electrodes (Fig.17, the sub-sensors 613 are arranged in a staggered manner along the vertical direction).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Oh and Elias to include the method of arranging sub-sensors in a staggered manner as taught by Han. The motivation would have been in order to reduce a resistance difference in connecting traces.
Regarding claim 12; Oh, Elias, and Han teach the touch panel of claim 2 as described above. Oh does not teach that the sub-electrodes between two adjacent first touch electrodes are arranged in a staggered manner along an extension direction of the plurality of first touch electrodes.
	Han teaches that the sub-electrodes (sub-sensors 613, Fig.17) between two adjacent first touch electrodes (main sensors 612) are arranged in a staggered manner along an extension direction of the plurality of first touch electrodes (Fig.17, the sub-sensors 613 are arranged in a staggered manner along the vertical direction).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Oh to include the method of arranging sub-sensors in a staggered manner as taught by Han. The motivation would have been in order to reduce a resistance difference in connecting traces.
Regarding claim 13; Oh, Elias, and Han teach the touch panel of claim 1 as described above. Oh does not teach a clearance is provided between any one of the first touch electrodes and the sub-electrodes adjacent to the any one of the first touch electrodes.
Elias further teaches that a clearance is provided between any one of the first touch electrodes and the sub-electrodes adjacent to the any one of the first touch electrodes (Fig.1C, bricks 102 and columns 106 are spaced apart). The motivation is the same as claim 1.
Regarding claim 14; Oh, Elias, and Han teach the touch panel of claim 2 as described above. Oh does not teach that a clearance is provided between any one of the first touch electrodes and the sub-electrodes adjacent to the any one of the first touch electrodes. 
Elias further teaches that a clearance is provided between any one of the first touch electrodes and the sub-electrodes adjacent to the any one of the first touch electrodes (Fig.1C). The motivation is the same as claim 1.
Regarding claim 16; Oh, Elias, and Han teach the touch panel of claim 1 as described above. Oh further teaches that an insulating layer (a protective film 190, Fig.10), arranged on the plurality of first touch electrodes and the plurality of second touch electrodes (Fig.10, the protective film 190 is formed on the touch electrode layer).
Regarding claim 18; Oh, Elias, and Han teach the touch panel of claim 6 as described above. Oh does not teach the first direction is perpendicular to the second direction. Elias further teaches that the first direction is perpendicular to the second direction (see Fig.1C). The motivation is the same as claim 1.
Regarding claim 19; Oh teaches a method for manufacturing a touch panel, comprising: 
providing a substrate (a substrate 111, Fig.2); and 
forming a plurality of first touch electrodes (first touch electrodes 152e, Fig.1) and a plurality of second touch electrodes (second touch electrodes 154e) on the substrate (Fig.2), the plurality of first touch electrodes and the plurality of second touch electrodes being arranged on a same layer (Fig.2); 
wherein each of the second touch electrodes is formed by connecting in series a plurality of sub-electrodes insulated from the plurality of first touch electrodes (Figs.1 and 2, in each row, a plurality of second touch electrodes 154e are connected in series), and two adjacent sub- electrodes in a same second touch electrode are respectively positioned on two sides of one of the first touch electrodes (Figs.1,3D; two adjacent second touch electrodes 154e are respectively located on two sides of a first touch electrode 152e), and 
wherein the substrate has a display area (a display area, see Fig.1 reproduced above) and a peripheral area positioned at a perimeter of the display area (a peripheral area around the display area, Fig.1), and the peripheral area has a bonding area (a bonding area, Fig.1 reproduced above); and the touch panel further comprises: 
a plurality of first leads (first signal lines, Fig.1 reproduced above), each of the first touch electrodes being connected to the bonding area through each of the first leads in a one-to-one correspondence (see Figs.1,3D);  
an organic light-emitting device (light emitting elements 120, Fig.2), arranged on the substrate and positioned in the display area (see Fig.2 reproduced above); 
a thin-film encapsulation layer (an organic encapsulation layer 144), arranged on the organic light-emitting device (Fig.2), both the plurality of first touch electrodes and the plurality of second touch electrodes being arranged on the thin-film encapsulation layer and positioned in the display area (Fig.2), 
a plurality of first via holes (contact holes 160, Figs.1,2), arranged on the thin-film encapsulation layer and positioned in the peripheral area (see Fig.2), each of the first leads being connected to the bonding area through each of the first via holes in a one-to-one correspondence (Fig.1, each of first signal lines is connected to the bonding area via a first hole 160); and 
a plurality of second via holes (second holes as shown in Fig.1 reproduced above), arranged on the thin-film encapsulation layer and positioned in the peripheral area (see Figs.1,2), the second lead (second signal lines, Fig.1 reproduced above) connecting the sub-electrodes of the same second touch electrode (i.e., a second touch electrode includes a plurality of second touch electrodes in the same row) are connected to the bonding area through the same second via hole (Fig.1, second touch electrodes 154e in the same row are connected to the bonding area through the same second hole).
Oh does not explicitly teach that a plurality of second leads, each of the sub-electrodes being connected to the bonding area through each of the second leads in a one-to-one correspondence; wherein the plurality of first leads and the plurality of the second leads are arranged in the layer where the plurality of the first touch electrodes and the plurality of the second touch electrodes are arranged.
Elias teaches a plurality of second leads (Fig.1C, connecting traces 104), each of the sub-electrodes (a plurality of bricks 102) being connected to the bonding area through each of the second leads in a one-to-one correspondence (each of bricks 102 is connected to a flex circuit 112 through each of connecting traces 104 in a one-to-one correspondence); wherein the plurality of the second leads are arranged in the layer where the plurality of the first touch electrodes and the plurality of the second touch electrodes are arranged ([0024,0025,0030], drive lines (e.g., bricks 102), sense lines (e.g., columns 106), and connecting traces 104 are formed in the same co-planar single layer).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Oh to include the single-layer touch panel of Elias comprising a plurality of drive lines and sense lines. Each drive line comprises a plurality of bricks in the same row being connected together. Each sense line is a single electrode (i.e., column). More specifically, electrodes (i.e., bricks) in each drive line (i.e., in the same row) are connected to the same hole through 
Oh and Elias do not explicitly teach that the plurality of the first leads are arranged in the layer where the plurality of the first touch electrodes and the plurality of the second touch electrodes are arranged.
Han teaches the plurality of the first leads are arranged in the layer where the plurality of the first touch electrodes and the plurality of the second touch electrodes are arranged (Figs.1,10; [0192], Han discloses a touch panel having main sensor 112, sub-sensor 113, first and second main connection wirings 114 and 115, first and second sub-connection wirings 116 and 117 may include the same material to be formed in the same layer through the same process).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Oh and Elias to include the method of Han of providing main sensors, sub-sensors, and connection wirings on the same layer through the same process. The motivation would have been in order to facilitate the manufacturing process.
Regarding claim 20; Oh, Elias, and Han teaches the touch panel of claim 1 as described above. Oh further teaches a display device (Fig.2, [0005]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Elias and Han as applied to claimed 16 above; further in view of second embodiment of Oh (US Pub 2018/0006265 A1, Fig. 5).
Regarding claim 17; Oh teaches the touch panel of claim 16 as described above. In a first embodiment, Oh (Figs. 2 and 10) does not teach the insulating layer comprises: an inorganic layer, arranged on the plurality of first touch electrodes and the plurality of second touch electrodes; and an organic layer, arranged on the inorganic layer.
the insulating layer (146 and 190) comprises: an inorganic layer (146), arranged on the plurality of first touch electrodes and the plurality of second touch electrodes; and an organic layer (190), arranged on the inorganic layer (Fig.5, Oh discloses another structure of the touch display device in which a second inorganic encapsulation layer 146 is arranged on the touch electrode layer (e.g., first touch electrodes 152e, Fig.5). It is understood that the protective film 190 would be arranged on the second inorganic encapsulation layer 146. Par.[0099], the protective film 190 can be formed of epoxy or acryl which is an organic material).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the first embodiment of Oh of arranging the second inorganic encapsulation layer 146 under the touch electrode layer to include the method of second embodiment of arranging the second inorganic encapsulation layer 146 above the touch electrode layer. Accordingly, the second inorganic encapsulation layer 146 is arranged on the touch electrode layer; and the protective film 190 is arranged on the second inorganic encapsulation layer 146. The motivation would have been in order to enhance the protection of the touch electrodes.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H TRUONG/Examiner, Art Unit 2691

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691